OPINION DISIDENTE DEL
JUEZ ASOCIADO SR. FRANCO SOTO.
Siento disentir del resultado a que han llegado los otros jueces en la resolución de este caso. La conclusión de la mayoría es la negación del mandamus, si bien es de adver-tir que no ha habido uniformidad en los motivos para adop-tar la negativa. De todos modos esta acción no se ha re-suelto sobre los méritos y existiendo elementos suficientes de la petición y documentos que se acompañan, así como de *713la contestación del demandado, me parece qne éste es el error qne se lia cometido. Yo dndo mucho qne podamos dejar de fallar nn asnnto porqne no se lia demostrado ca-tegóricamente la no aplicación de la ley. Me parece qne es cnestión qne podemos resolver nosotros mismos por ser quizá nn deber qne nos impone el artículo 7 del Código Civil.
Mi inconformidad consiste en que el artículo 36 de la Ley de Inscripciones y Elecciones, según fné enmendado en .julio 30, 1923, no tiene aplicación a los lieclios de este caso. Y no existiendo estatuto en Puerto Rico que baya previsto una situación como la presentada en este caso, no quedan más medios que. los de acudir y aplicar los principios y la jurisprudencia que, en casos semejantes, se lian aplicado en «diversos Estados, como así pasamos a examinar y discutir.
En aquellos Estados en que el estatuto no le da juris-dicción expresa a las cortes para intervenir y zanjar las diferencias que surjan dentro de las organizaciones de los par-tidos políticos, la cuestión se deja para que se dirima por •el voto del pueblo en las elecciones generales que ban de «celebrarse.
“En algunas jurisdicciones, sin embargo, las cortes han rehusado •determinar cuál de las dos facciones rivales de convenciones repre-senta el partido político y se sostiene que cuando dos candidaturas ban sido hechas que los dos tickets deben ser colocados en la papeleta •ofieial de votantes.” Stephenson v. Election Com’rs, 118 Mich. 396, 76 N. W. 914; Phelps v. Piper, 48 Neb. 724, 67 N. W. 755; State v. Piper, 50 Neb. 42, 69 N. W. 384. 21 Ann. Cases 298.
Én otros Estados, por ejemplo, Montana, Wisconsin, Mas-' nacbusetts, New York, etc., el estatuto da poder a las cortes para determinar y juzgar las contiendas que ocurran dentro de cada partido político, pero las autoridades varían en sen-tido de si el fallo de un comité político puede o nó 'obligar a las cortes sobre el conflicto o rivalidad de las facciones que reclaman al mismo tiempo ser la legítima o regular re-presentación del partido. Pero cualquiera que sean las va-riaciones de las autoridades en estos Estados, si bien el ofi-*714cial encargado de recibir y archivar las candidaturas tiene ciertas facultades para inquirir acerca de la regularidad de las candidaturas, no así ocurre lo mismo en los Estados pri-meramente citados y otros que siguen la misma pauta, en los cuales no existiendo estatuto que dé jurisdicción a las cortes para investigar la regularidad de convenciones riva-les dentro del mismo partido político, el funcionario encar-gado de recibir y archivar las candidaturas no tiene en ab-soluto facultad discrecional o cuasi judicial para investigar la regularidad o nó de una convención política ni menos tra-tar de determinar cuál representa la legítima o genuina re-presentación del partido. Su deber de recibir y archivar nominaciones es ministerial; su autoridad no alcanza para resolver cuál de los dos tickets debía ser colocado en la pa-peleta oficial y su función sólo se limita exclusivamente a que se corrijan irregularidades que se puedan desprender del certificado para asegurarse de la autenticidad del docu-mento.
Y ya entrando en los méritos del caso, aparece de la con-testación del Secretario Ejecutivo que la candidatura del peticionario Roberto H. Todd para Comisionado Residente en los Estados Unidos, nominado según el certificado en una convención del Partido Republicano Puertorriqueño el 29 de junio de 1924, fué presentada en la oficina del secretario el 11 de julio de 1924 con el fin de que se recibiera y archivara de acuerdo con la ley. La certificación prima facie llena todas las formalidades externas. Las firmas del presidente y secretario de la convención en. que se afirma que tuvo lu-gar la nominación están autenticadas ante notario. Esta es una de las formalidades, por ejemplo, que dentro del de-ber ministerial que tiene el Secretario Ejecutivo puede in-vestigar en caso que. dichas firmas no hubieran sido recono-cidas ante un funcionario depositario de la fe pública. Tam-bién podía cerciorarse por sí mismo si de hecho se había ve-rificado tal convención, pero nada más podía inquirir dicho oficial y mucho menos intentar investigar la regularidad o *715irregularidad de la convención que nominó al peticionario, De suerte que el Secretario Ejecutivo, inspirado, como así se desprende de su contestación por el consejo legal del Attorney G-eneral de Puerto Rico, exigiendo al peticionario prueba aliunde que demostrase la regularidad de la conven-ción, se excedió en sus facultades y fué una manera indi-recta de negarse a recibir y archivar en su oficina dicha can-didatura, cuando su deber era, una vez que no existían in-formalidades que corregir, de recibirla y archivarla para que fuera enviada en su oportunidad a la Junta Insular de Elec-ciones para ser impresa en el sitio correspondiente en i a papeleta oficial de votantes, sin parar mientes en la legiti-midad del partido que represente.
Si días después de recibida la candidatura del. peticiona-rio el Secretario Ejecutivo recibe una certificación suscrita por José Tous Soto y Eugenio Lecompte, en su carácter de presidente y secretario del mismo Partido Republicano, con-signándose que en la fecha a que se refiere la nominación del peticionario no se había celebrado convención alguna que nominara el candidato de Comisionado Residente en los Es-tados Unidos y más tarde recibió un certificado suscrito por las personas antes nombradas, como presidente y secretario, respectivamente, de una convención celebrada por el Partido Republicano Puertorriqueño en la ciudad de San Juan el día 25 de julio de 1924 por el cual se nomina, como candi-dato de dicho partido para el cargo de Comisionado Resi-dente en los Estados Unidos a Félix Córdova Dávila, todos esos hechos corroboran, conforme se alega en la petición de mandamus y resulta de los affidavits que se acompañan, que el Partido Republicano Puertorriqueño se dividió en dos ban-dos; que se trata de una verdadera escisión en la masa del partido y que no es cuestión de meras disenciones locales o diferencias en organismos inferiores del partido, que es lo que única y realmente quiso prever la ley de inscripciones y elecciones en su art. 36, tal como fué enmendado en julio 29, 1923. Esta disposición de la ley es, pues, solamente aplica-*716ble a disensiones como las que pueden resultar en la nomi-nación de candidatos locales como las que surgen en las can-didaturas para tickets municipales, representantes de dis-trito, distritos senatoriales, etc., y las que materialmente pueden ser dirimidas por un comité central, tal como dis-pone el artículo 36; pero tratándose de la división o dislo-cación de un partido en lo que pudiera llamarse en su eje central, no cabe bajo ningún razonamiento sostener que existe una cuestión parcial que dirimir sino una magna contienda que afecta a la pureza y a la vida misma del partido que se divide en dos alas. En vano puede buscarse un precepto en la Ley Electoral vigente que trate tal contingencia y es por-que clama a la razón que la Legislatura Portorriqueña no tuvo en contemplación sucesos que ban ocurrido después. El mismo artículo 36 no puede ser más claro en sus términos: en él se legisló para casos ordinarios pero no para becbos extraordinarios. No podemos forzar su interpretación so pena de excedernos en nuestras propias funciones como jue-ces para interpretar la ley. Y para mayor claridad es bueno que copiemos dicho artículo 36, que textualmente dice:
“Cualquier partido político que hubiere depositado más del veinte (20) por ciento del voto total de la Isla para Comisionado a Washington en las precedentes elecciones generales, tendrá derecho a nombrar candidatos por medio de convenciones debidamente convo-cadas. Dichas convenciones se celebrarán a más tardar el cinco de septiembre y el presidente y el secretario de las mismas certificarán al Secretario Ejecutivo, a más tardar a las doce del día del diez de septiembre los nombres de los candidatos designados por la conven-ción. Si cualquiera de los partidos dejare de presentar al Secreta-rio Ejecutivo, el diez de septiembre a las doce del día, o antes, el nombre de algún candidato para algún cargo, entonces el partido que así faltare, perderá el derecho a la presentación de candidatos para tal cargo o cargos.
“Ningún partido político presentará más de una candidatura para cada cargo. Si se presentare para su inscripción más de una candidatura como las candidaturas acordadas por dos o más con-venciones del mismo partido, el Secretario Ejecutiyo dará aviso del hecho al comité central de dicho partido, el cual estará facultado *717para determinar cuál es la candidatura oficial de aquél. La decisión de dicho comité central deberá presentarse al Secretario Ejecutivo antes de las doce del día del veinte de septiembre. El Secretario Ejecutivo deberá regirse por dicha decisión a menos que en treinta de septiembre, o antes, un tribunal de justicia ordenare lo contrario. •En caso de que el comité central del partido interesado dejare de presentar su decisión antes de las doce del día del veinte de septiem-bre, se considerará como candidatura oficial de dicho partido la candidatura presentada en primer término al Secretario Ejecutivo y todas las demás candidaturas del mismo partido para el mismo cargo serán consideradas nulas y sin valor.”
No podemos, pues, liacer uso de esta disposición de la ley y no existiendo por' consiguiente ningún precepto en nuestra ley para una condición tal como aparece de los autos, o no existiendo estatuto que confronte una situación igual a la presente, tenemos que acudir necesariamente al medio más en armonía que resulta en consonancia con las prácticas democráticas que rigen en un gobierno libre en donde su fuerza y poder nace de la voluntad del pueblo. Este es el principio en que descansa la abrumadora juris-prudencia de todos aquellos Estados donde se lia resuelto' que las candidaturas rivales se imprimirán en la papeleta electoral para que el pueblo sea el que decida.
Uno de los casos que ilustran mejor esta materia y en eí que el lenguaje de la Corte Suprema de Nebraska es real-mente sugestivo, es el de Phelps v. Piper, 48 Neb. 724. En este caso en parte se dice:
“La legislatura no ha dispuesto medio alguno para la determi-nación de tales controversias. Los partidos políticos son asociacio-nes voluntarias constituidas para fines políticos. Ellos establecen sus propias reglas, y se gobiernan de acuerdo con sus propios prece-dentes. L.os electores pueden formarlos, reorganizarlos, y disolver-los a voluntad. Los electores son los llamados a determinar final-mente todas las cuestiones de esa. índole. Los electores que consti-tuyen un partido son ciertamente el único núcleo que puede final-mente dictaminar entre facciones u organizaciones contendientes. La cuestión es esencialmente política y no judicial, por su naturaleza. Sería igualmente peligroso para la independencia de las elecciones, *718la libertad de los votantes y la dignidad y respeto que deben mante-nerse respecto a los tribunales, que las cbrtes intentaran en algún caso investigar el gobierno, usos o doctrinas de los partidos políticos y excluir de las papeletas oficiales los nombres de candidatos nomi-nados por una organización que una parte, o quizás una inmensa mayoría, de los electores afiliados al partido de que se trata, cree ser la que representa sus doctrinas políticas y el gobierno del par-tido. Aún dudamos que la legislatura tenga poder para conferir a las cortes tal autoridad. Es indudable, sin embargo, que la legis-latura no ha tratado de hacerlo. No nos extenderemos en conside-raciones sobre el ci’iterio que hemos expuesto. Si fuera necesario ci-tar autoridades en apoyo del mismo, creemos que los principios fun-damentales son aquellos que guiaron a las cortes en los casos de People v. District Court, 18 Colo. 26, 31 Pac. 339; Shields v. Jacob, 88 Mich. 164, 50 N. W. 105; así como también en State v. Alien, supra.”
Otro caso de excepcional importancia es el de Stephenson v. Board of Election Com’rs., 118 Mich. 396, confirmando prácticamente los principios políticos sustentados en los ca-sos anteriores. Y en él se dice:
“Se ha resuelto en este Estado que cuando facciones rivales de una convención regularmente convocada de un partido nominan y certifican diferentes tickets, los comisionados de elección no tienen ninguna autoridad para aceptar una, con exclusión de la otra; y se resolvió además que bajo tales circunstancias, ambos tickets de-bían de ser impresos en las papeletas; y se dijo en relación con esto que el nombre de un partido como había sido certificado debía ponerse sobre el ticket sin .más adición o designación distintiva que la que aparecía en los certificados entregados. Véase el caso de Shields v. Jacob, 88 Mich. 164, 50 N. W. 105. Ese caso surgió bajo la ley núm. 190, Pub. Acts 1891, la cual disponía respecto a lo que generalmente se conoce por ‘Papeleta Australiana/' que exige la adopción de una viñeta por cada partido, bajo la cual el ticket del partido debía ser impreso.
“Una cuestión semejante surgió en Colorado el año próximo pa-sado bajo una ley de índole semejante que prescribía que el funció-' nario a quien se entregaba el certificado debía resolver- al formulár-sele las oportunas objeciones. En una convención convocada regu-larmente surgió un desacuerdo, que dió por resultado una división *719y dos tickets; cada facción alegaba representar al partido, y cada una archivaba el certificado prescrito por el estatuto. Se alegó que el secretario de estado tenía autoridad para resolver cuál de los dos tickets debía ser colocado en la papeleta pero la corte resolvió.lo contrario. Se dijo que su facultad sólo alcanzaba al hecho de co-rregir informalidades. La corte se expresó así: ‘Respecto a cuáles eran los deberes del secretario de estado bajo las circunstancias de este caso, es cosa que todavía está por resolverse.- Aquí tenemos que considerar las dos convenciones, cada una alega tener el derecho de representar al mismo partido político. La propia ley será exami-nada en vano en busca de un precepto que trate de tal contingen-cia. No fué tenido en cuenta por la legislatura y por tanto nada se legisló sobre el particular. * * * ’ ”
En este caso se hace referencia a algunos Estados que contienen estatutos dando jurisdicción a las cortes para de-terminar las diferencias de facciones rivales y determinar cuál pueda tener la genuina representación del partido y en él se llama especialmente la atención del- Estado de New York en donde una facción política rebelde triunfó sobre los derechos judicialmente determinados por la corte en favor-de la otra facción y comentando el caso de New York, se dice en la opinión:
“Así, pues, se verá que la política de Mongin triunfó sobre los derechos judicialmente determinados de Patterson. No puede encon-trarse en la historia de la jurisprudencia de este país un capítulo más humillante y todo se debe a la tentativa mal dirigida de imponer a la corte el deber de presidir convenciones políticas y asambleas por los medios y acciones o procedimientos de la ley, impropios para el objeto. * * * ”
No podemos estar conformes que se pueda afirmar para darle cierta aplicación al artículo 36, supra, que en la peti-ción no se alega que no exista un comité central del Partido Republicano Puertorriqueño. Si se alega que en una con-vención celebrada el 3 de mayo de 1924 dicho partido acordó coaligarse al partido Unión de Puerto Rico y una parte de los delegados se retiraron y alegan que constituyen el ver-*720dadero Partido Republicano Puertorriqueño, es obvio decir que* no pudo sobrevivir a la división del partido un comité central que pueda dirimir semejante disidencia. Sería con-trario al buen sentido, a las regias de enjuiciar y a la pura razón presentar la cuestión al comité central de cualquiera de las dos facciones rivales, porque el resultado sería que fallarían su propia causa. Nemo debet esse judex in propia causa.
Tal vez pudiera creerse que dos tickets llevaran cierta confusión al electorado y que eso pueda inducir mal al elector al marcar la papeleta. En relación con esta' aparente dificultad, en el caso de Stephenson v. Board of Election Gom’rs supra, se trata esta parte de la cuestión y el razo-namiento de la corte es tan fuerte que nos parece que él destruye toda objeción. Dicha corte en ese extremo dice:
“Poca consideración debe darse al razonamiento de que pueden ser engañados los votantes teniendo dos tickets demócratas en la contienda. Una vez sin duda los votantes fueron frecuentemente inducidos a error por el hecho de existir nombres impresos baja ciertos determinados encabezamientos que propiamente no pertene-cían a ellos. Pero este engaño sólo se llevó a cabo en secreto y por la tardanza de la hora en la cual tales tickets irregulares fueron distribuidos, generalmente sólo el día de la elección. Pero bajo la ley actual, el peligro de engaño en la forma indicada queda redu-cido a su mínima expresión. El secretario de estado está en el de-ber de certificar estos tickets a los secretarios de condado, y los se-cretarios de condado deben a su vez hacer que los mismos se publi-quen por varios días antes de la elección. * * * ”
En conclusión, si el Secretario Ejecutivo ha intentado y persiste seguir la vía que señala el artículo 36, su actuación es equivocada. Su deber, por las razones que han sido ex-puestas, es ministerial y soy de opinión que un mandamus de carácter perentorio debe ser expedido para que reciba y archive el certificado del peticionario dándole el curso ulterior que se expresa en esta opinión.